Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00484-CV

 SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc., Tercero Navarro,
                     Inc., and Rodney R. Lewis,
                              Appellants

                                                v.

                   SAN ROMAN RANCH MINERAL PARTNERS, LTD.,
                                  Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK002483D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        Appellants’ reply brief is currently due on December 16, 2019. On December 6, 2019,
appellants filed an unopposed motion for extension of time, seeking to extend the deadline to file
their reply brief until January 13, 2020. Appellants’ motion is GRANTED. Appellants’ reply
brief must be filed by or before January 13, 2020.


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.

                                                                           PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court